third party communication date of communication month dd yyyy cca_2015011516001825 id uilc number release date from sent thursday date pm to cc bcc subject re nli request there may be other issues on the return so rather than confirm that no adjustments should be made to the 1120pc i’ll summarize the discussion we had yesterday according to the general_rule at the end of ty2009 taxpayer will have an unearned_premium_reserve equal to the portion of the gross premium written that is attributable insurance coverage for the unexpired period of any pre-2010 contract and unless the taxpayer uses the advance premium method for gross premiums received in for contracts that begin in at the end of ty2009 the taxpayer retains its loss reserve for a fair and reasonable estimate of the amount it will be required to pay on pre-2010 contracts also as we discussed my comments are based on ------- advise that sec_265 does not allow a deduction for expenses_incurred with respect to tax exempt_income in addition i am not a tax exempt_organization specialist and do not know whether any special rules apply when a taxable organization becomes tax exempt
